Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 08/11/2022.  Claims 1-19 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to the claim interpretation of claims 1-16 under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation of claims 1-16 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 13 is objected to because of the following informalities:  The claim contains the typographical error “control circuit configured control display” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105), herein Kenji, (citations refer to English translation provided in 05/29/2020 IDS) in view of Mariampillai et al. (US 2017/0167702), herein Mariampillai.
Consider claim 1, Kenji clearly teaches a medical control apparatus (Fig. 2) comprising:

an imaging control circuit (CCU, [0018]) configured to adjust an inward angle which is a first angle formed by an imaging direction in a first imaging sensor that captures a medical image for a right eye and a second imaging direction in a second imaging sensor that captures a medical image for a left eye based on a convergence angle formed by a right eye and a left eye of a viewer of a display that displays the medical image for the right eye and the medical image for the left eye. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028], [0031].)

However, Kenji does not explicitly teach select the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane.

In an analogous art, Mariampillai, which discloses a stereo camera system, clearly teaches select the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane. (Figs. 4C and 4D: Cameras 230 and 235 maybe positioned in a first orientation or a second orientation, orthogonal to the first, to capture a stereoscopic image, [0069], [0074], [0077].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji by select the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane, as taught by Mariampillai, for the benefit of preventing obstructions from blocking portions of the target resulting in voids in the captured image ([0074] Mariampillai).
	
Consider claim 2, Kenji combined with Mariampillai clearly teaches the imaging control circuit is configured to adjust the inward angle on the basis of a convergence angle formed by a right eye and a left eye of a viewer of a display screen that displays the medical image for the right eye and the medical image for the left eye.  (Convergence angle of the observer, [0031] Kenji.)

Consider claim 4, Kenji combined with Mariampillai clearly teaches the imaging control circuit is configured to control a motor that adjusts the inward angle. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028] Kenji.)

Consider claim 6, Kenji combined with Mariampillai clearly teaches the motor includes a second motor capable of changing one or both of the imaging direction of the first imaging sensor and the imaging direction of the second imaging sensor by moving an optical system, and the imaging control circuit is configured to control movement of the optical system in the second motor. (Fig. 6: Mechanism K changes the positions of mirrors 11 and 16, [0021] Kenji.)

Consider claim 8, Kenji combined with Mariampillai clearly teaches a display control circuit is configured to display the medical image for the right eye and the medical image for the left eye captured after adjustment of the inward angle, on a display screen of the display. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028] Kenji.)

Consider claim 16, Kenji clearly teaches a medical observation system (Fig. 2) comprising: 

a medical control apparatus including an imaging control circuit (CCU, [0018]) configured to: 

adjust an inward angle which is an angle formed by a first imaging direction in a first imaging sensor that captures a medical image for a right eye and a second imaging direction in a second imaging sensor that captures a medical image for a left eye based on a convergence angle formed by a right eye and a left eye of a viewer of a display that displays the medical image for the right eye and the medical image for the left eye; and the display that displays the medical image for the right eye and the medical image for the left eye on a display screen of the display. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028], [0031].)

However, Kenji does not explicitly teach select the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane.

In an analogous art, Mariampillai, which discloses a stereo camera system, clearly teaches select the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane. (Figs. 4C and 4D: Cameras 230 and 235 maybe positioned in a first orientation or a second orientation, orthogonal to the first, to capture a stereoscopic image, [0069], [0074], [0077].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji by select the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane, as taught by Mariampillai, for the benefit of preventing obstructions from blocking portions of the target resulting in voids in the captured image ([0074] Mariampillai).

Consider claim 18, Kenji clearly teaches a method for controlling a medical control apparatus, the method comprising: 

adjusting an inward angle which is an angle formed by a first imaging direction in a first imaging sensor that captures a medical image for a right eye and a second imaging direction in a second imaging sensor that captures a medical image for a left eye based on a convergence angle formed by a right eye and a left eye of a viewer of a display that displays the medical image for the right eye and the medical image for the left eye. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028], [0031].) 

However, Kenji does not explicitly teach selecting the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane.

In an analogous art, Mariampillai, which discloses a stereo camera system, clearly teaches selecting the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane. (Figs. 4C and 4D: Cameras 230 and 235 maybe positioned in a first orientation or a second orientation, orthogonal to the first, to capture a stereoscopic image, [0069], [0074], [0077].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji by selecting the first imaging sensor and the second imaging sensor from two or more imaging sensors having different imaging directions arranged on a first plane or from two or more imaging sensors having different imaging directions arranged on a second plane orthogonal to the first plane, as taught by Mariampillai, for the benefit of preventing obstructions from blocking portions of the target resulting in voids in the captured image ([0074] Mariampillai).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Mariampillai et al. (US 2017/0167702) in view of Liou et al. (US 2014/0184751), herein Liou.
Consider claim 3, Kenji combined with Mariampillai clearly teaches the imaging control circuit is configured to match the inward angle with a convergence angle formed by the right2Application No. 16/768,078 Reply to Office Action of May 18, 2022eye and the left eye of a viewer of a display screen that displays the medical image. (Convergence angle of the observer, [0031] Kenji.)

However, Kenji combined with Mariampillai does not explicitly teach the imaging control circuit is configured to change a baseline length between the first imaging sensor and the second imaging sensor to match the inward angle.

In an analogous art, Liou, which discloses a system for stereoscopic imaging, clearly teaches the imaging control circuit is configured to change a baseline length between the first imaging sensor and the second imaging sensor to match the inward angle. (The inward angle is adjusted by changing the baseline distance between image sensing devices 120 and 130, [0036], [0037].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji combined with Mariampillai by the imaging control circuit is configured to change a baseline length between the first imaging sensor and the second imaging sensor to match the inward angle, as taught by Liou, to achieve the predictable result of adjusting the inward angle.
	
Consider claim 5, Kenji combined with Mariampillai and Liou clearly teaches the motor includes a first motor capable of moving one or both of the first imaging sensor and the second imaging sensor, and the imaging control circuit is configured to control movement of one or both of the first imaging sensor and the second imaging sensor by the first motor. (Fig. 3: Motors 330 and 332, [0036] Liou)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Mariampillai et al. (US 2017/0167702) in view of Spruck (US 5,978,143).
Consider claim 7, Kenji combined with Mariampillai clearly teaches the imaging control circuit is configured to adjust the inward angle.

However, Kenji combined with Mariampillai does not explicitly teach adjust the inward angle so as to correspond to the display.

In an analogous art, Spruck, which discloses a system for stereoscopic imaging, clearly teaches adjust the inward angle so as to correspond to the display. (The inward angle is adjusted based on the distance between the observer and the display system, col. 4 line 66 to col. 5 line 12.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji combined with Mariampillai by adjust the inward angle so as to correspond to the display, as taught by Spruck, for the benefit of ensuring the convergence angle of the observer matches the captured convergence angle.
	
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Mariampillai et al. (US 2017/0167702) in view of Matsugu et al. (US 5,625,408), herein Matsugu.
Consider claim 9, Kenji combined with Mariampillai clearly teaches the imaging control circuit is configured to adjust the inward angle.

However, Kenji combined with Mariampillai does not explicitly teach the imaging control circuit is configured to select the inward angle of the first imaging sensor and the second imaging sensor from three or more imaging sensors having different imaging directions in the first plane or in the second plane, and thereby adjusts the inward angle.

In an analogous art, Matsugu, which discloses a system for stereoscopic imaging, clearly teaches the imaging control circuit is configured to select the inward angle of the first imaging sensor and the second imaging sensor from three or more imaging sensors having different imaging directions in the first plane or in the second plane, and thereby adjusts the inward angle. (Fig. 13: The inward angle is adjusted by selecting two cameras from cameras 1L, 1R and 1C, col. 12 line 49 to col. 13 line 26.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji combined with Mariampillai by the imaging control circuit is configured to select the inward angle of the first imaging sensor and the second imaging sensor from three or more imaging sensors having different imaging directions in the first plane or in the second plane, and thereby adjusts the inward angle, as taught by Matsugu, to achieve the predictable result of adjusting the inward angle.
	
Consider claim 10, Kenji combined with Mariampillai and Matsugu clearly teaches the imaging control circuit is configured to select the first imaging sensor and the second imaging sensor from the three or more imaging sensors arranged on a same plane. (Fig. 13: The inward angle is adjusted by selecting two cameras from cameras 1L, 1R and 1C, col. 12 line 49 to col. 13 line 26 Matsugu.)

Consider claim 13, Kenji combined with Mariampillai and Matsugu clearly teaches a display control circuit configured to control display of the medical image for the right eye captured by the selected first imaging sensor and the medical image for the left eye captured by the selected second imaging sensor, on a display. (Fig. 6: The inward angle of left eye imaging element 15 and right eye imaging element 20 is adjusted by a control box connected to motor 30 to display surgical images on monitor 1, [0013], [0023], [0025]-[0028] Kenji.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Mariampillai et al. (US 2017/0167702) in view of Matsugu et al. (US 5,625,408) in view of Spruck (US 5,978,143).
Consider claim 11, Kenji combined with Mariampillai and Matsugu clearly teaches the imaging control circuit is configured to select the first imaging sensor and the second imaging sensor.

However, Kenji combined with Mariampillai and Matsugu does not explicitly teach adjust the inward angle so as to correspond to the display device.

In an analogous art, Spruck, which discloses a system for stereoscopic imaging, clearly teaches adjust the inward angle so as to correspond to the display device. (The inward angle is adjusted based on the distance between the observer and the display system, col. 4 line 66 to col. 5 line 12.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji combined with Mariampillai and Matsugu by adjust the inward angle so as to correspond to the display device, as taught by Spruck, for the benefit of ensuring the convergence angle of the observer matches the captured convergence angle.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2006-218105) in view of Mariampillai et al. (US 2017/0167702) in view of Matsugu et al. (US 5,625,408) in view of Takeshi (JP 2014/155126) (citations refer to English translation provided in 05/29/2020 IDS).
Consider claim 14, Kenji combined with Mariampillai and Matsugu clearly teaches the display control circuit.

However, Kenji combined with Mariampillai and Matsugu does not explicitly teach the display control circuit is configured to selectively perform a rotation process of rotating the medical image for the right eye and the medical image for the left eye so as to correspond to the display, and control display of the medical image for the right eye and the medical image for the left eye on which the rotation process has been selectively performed, on a display screen of the display. 

In an analogous art, Takeshi, which discloses a system for stereoscopic imaging, clearly teaches the display control circuit is configured to selectively perform a rotation process of rotating the medical image for the right eye and the medical image for the left eye so as to correspond to the display, and control display of the medical image for the right eye and the medical image for the left eye on which the rotation process has been selectively performed, on a display screen of the display. (The two images are rotated in the reference direction, [0008].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kenji combined with Mariampillai and Matsugu by the display control circuit is configured to selectively perform a rotation process of rotating the medical image for the right eye and the medical image for the left eye so as to correspond to the display, and control display of the medical image for the right eye and the medical image for the left eye on which the rotation process has been selectively performed, on a display screen of the display, as taught by Takeshi, for the benefit of improving the display of the stereoscopic images.
	
Consider claim 15, Kenji combined with Mariampillai, Matsugu and Takeshi clearly teaches the display control circuit is configured to selectively perform a clipping process of clipping a portion of the medical image for the right eye and a portion of the medical image for the left eye so as to correspond to the display, and control to display the medical image for the right eye and the medical image for the left eye on which the clipping process has been selectively performed, on a display screen of the display. (The predetermined potion of the two images are cut out, [0008] Takeshi.)


Allowable Subject Matter
Claims 12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425